Case 1:19-cv-08019-PGG Document 19 Filed 10/28/19 Page 1 of 2
Case 1:19-cv-08019-PGG Document 7 Filed 09/06/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MEF I, LP,
Plaintiff, Civil Action No.:

- against - 19-cy-8019

SHIFTPIXY, INC, ORDER TO SHOW CAUSE
FOR PRELIMINARY
Defendant. INJUNCTION AND THE
APPOINTMENT OF A
TEMPORARY RECEIVER

 

 

Upon the Declaration of Joshua Sason, dated September 3, 2019, the Complaint filed herein
and accompanying Memorandum of Law, it is

ORDERED, that defendant ShiftPixy, Inc. show cause before the Hon. lav (. Car dephe )
United States District Judge, in Room 70S of the United States Courthouse located at
Wo Cenp € SE. , in the City and State of New York on M Vendy f 7,
2019, at “7-80 — o’ctock in the ape -noon thereof, or as soon thereafter as counsel
may be heard, why an order should not be issued: (a) pursuant to Fed, R. Civ, Proc. 65, enjoining
defendant ShiftPixy, Inc. from using, selling, transferring or disposing of any of the Collateral, or
any part thereof, as defined in that certain written Security Agreement dated June 4, 2018, executed
and delivered by defendant to plaintiff; and (b) pursuant to Fed. R. Civ. Proc, 66, appointing
plaintiff as receiver to exercise all of the remedies and rights conferred upon it by written
agreement between the parties under that Security Agreement dated June 4, 2018, including but
not limited to the right to take possession of the Collateral as defined in said agreement, including

but not limited to any and all revenue, income, dividend, interest, check, draft, note, trade

 
Case 1:19-cv-08019-PGG Document 19 Filed 10/28/19 Page 2 of 2
Case 1:19-cv-08019-PGG Document 7 Filed 09/06/19 Page 2 of 2

acceptance or other instrument evidencing an obligation to pay any such sum to defendant.
ORDERED that service by overnight mail of a copy of this Order, together with plaintiff's

supporting declaration, exhibits and Memorandum of Law upon the defendant or its counsel on or

before U ae 2019, shall be deemed good and sufficient service thereof} and it is further

ORDERED that defendant’s opposition, if any, is to be served and filed by 'y ited ey b

2019, and plaintiff's reply, if any, is to be served and filed by Vas Orde ft, 2019,

SO ORDERED:

AV, arelgebre

United States District Judge

 

Dated: New York, New York
O baba ZY 2019

 

 
